September 14, 2012 Tia L. Jenkins, Senior Assistant Chief Accountant Jon Coleman, Mining Engineer United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549-7010 Fax: 202-772-9368 RE:Staff letter dated August 20, 2012 File No. 002-69494 Form 10-K for Fiscal Year Ended December 31, 2011 Filed April 16, 2012 This letter is to request an additional ten business days to file our response and any needed amendments in response to the Staff letter dated August 20, 2012 (the “Letter”).The status of each response is set forth below is identified by the specific comment numbers contained in the letters. Comment No. 1:We are in discussions with members of the Staff regarding this comment and have additional scheduled follow up.At this time, we have not come to a resolution with the Staff and therefore need additional time to respond. Sincerely, /s/ Jan E. Dulman Jan Dulman Chief Financial Officer cc:Van Krikorian John E. Schmeltzer, III, Patterson, Belknap, Webb & Tyler Global Gold Corporation•555 Theodore Fremd Avenue•Rye, NY 10580 Phone: 914.925.0020•Fax: 914.925.8860 www.globalgoldcorp.com
